Citation Nr: 1038000	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  05-04 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1. Entitlement to service connection for paranoid schizophrenia.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1975 to 
February 1976.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In January 2008, the issue on appeal was remanded by the Board 
for further development.  The issue is now ready for 
adjudication.

The issue of entitlement to service connection for depression, to 
include secondary to paranoid schizophrenia is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Resolving the benefit of the doubt in the Veteran's favor, 
competent evidence shows that paranoid schizophrenia is related 
to service.

2.  The preponderance of the competent evidence of record is 
against a finding that a verified in-service stressor is 
responsible for any diagnosed post traumatic stress disorder.

CONCLUSIONS OF LAW

1.  Paranoid schizophrenia was incurred in active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

2.  Posttraumatic stress disorder was not incurred or aggravated 
in-service.   38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.304; 75 Fed.Reg. 39852 (July 13, 2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Paranoid schizophrenia

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  Given the favorable decision below, a 
detailed explanation of how VA complied with the Act is 
unnecessary.

Entitlement to Service Connection for Paranoid Schizophrenia -
Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 

Analysis

The Veteran's service treatment records show that he was 
clinically evaluated as psychiatrically normal at enlistment.  
Additionally, these records are silent as to any psychiatric 
disorder.  Significantly, however, his personnel records show 
numerous reports of disruptive behavior.  Notably, in January 
1976 the Veteran was involved in a rifle range incident during 
which he cursed and attempted to hit at a superior officer.  More 
significantly, the reports show that the Veteran pointed his 
weapon at a manned range tower and stated "I wish I had a round 
in this."  

Post-service treatment records include extensive reports 
demonstrating treatment for alcohol abuse.  The Veteran reports 
that on multiple occasions he began to hear voices while he was 
in service and that he did not recall the incident which led to 
his discharge.  During his treatment, the Veteran explained his 
belief that he had a mental breakdown during his training at Fort 
Dix.  In November 2003, the Veteran was diagnosed with paranoid 
schizophrenia.  

Also of record is a June 2005 letter from the Veteran's mother in 
which she states that the appellant was a hard working, outgoing 
person before entering the service and that he returned from 
service a drastically changed man who was unable to maintain 
employment or do anything meaningful with his life.  

Finally, the claims file includes a July 2009 VA examination 
report in which the examiner concluded that the Veteran's 
schizophrenia was caused by or the result of stress from the 
military.  

In this case, while the evidence of record did not show a 
diagnosis of schizophrenia or any psychiatric disorder during 
service, the Veteran's personnel record includes evidence of 
homicidal ideation and disruptive behavior.  Further, both the 
appellant and his mother report that during service the Veteran 
changed drastically.  This evidence, combined with the current 
diagnosis of paranoid schizophrenia, the VA examiner's opinion 
linking paranoid schizophrenia to service, and the lack of any 
competent evidence to the contrary is sufficient to show that the 
disease was incurred in service.  Hence, after resolving 
reasonable doubt in the Veteran's favor service connection is in 
order.  38 U.S.C.A. §§ 1131, 5107.  

The benefit sought on appeal is allowed.



Posttraumatic stress disorder  

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the Veteran in February 2004 correspondence, and a 
January 2005 statement of the case of the information and 
evidence needed to substantiate and complete his claim.  VA 
informed the Veteran of how disability evaluations and effective 
dates are assigned in March 2006.  The claim was readjudicated in 
an April 2010 supplemental statement of the case.  Thus, any 
timing error as to notice of the specific rating criteria was 
cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).

VA has fulfilled its duty to assist the claimant, including 
obtaining VA medical records and providing the Veteran with a VA 
psychiatric examination.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Where 
the determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM -IV), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 4.125 (2009).

VA considers diagnoses of mental disorders in accordance with the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM -IV).  38 C.F.R. 
§ 4.125 (2009).  The DSM-IV criteria for a diagnosis of 
posttraumatic stress disorder include:  A) exposure to a 
traumatic event; B) the traumatic event is persistently 
experienced in one or more ways; C) persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven symptoms; 
D) persistent symptoms of increased arousal are reflected by at 
least two of five symptoms; E) the duration of the disturbance 
must be more than one month; and F) the disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.  

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2009); 38 U.S.C.A. § 1154(b) (West 2002).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304 governing 
service connection for posttraumatic stress disorder by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressors.  The rule now 
provides that if a stressor claimed by a veteran is related to 
the veteran's fear of hostile military or terrorist activity and 
a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and the veteran's symptoms are 
related to the claimed stressors, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressors.  
See 75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3)).

In this case, the Veteran was not exposed to hostile military or 
terrorist activity.  Hence, consideration of this claim under the 
revised regulation governing stressors related to posttraumatic 
stress disorder is not appropriate.  Id.  Moreover, as the 
Veteran is not a combat veteran, there must be independent 
evidence to corroborate his statement as to the occurrence of the 
claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  His testimony alone cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination of 
the Veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Given the foregoing, and even assuming that the appellant has 
been given a diagnosis of posttraumatic stress disorder based on 
a claimed stressor that the claimant personally believes occurred 
in-service, the Board finds no basis upon which to grant service 
connection for posttraumatic stress disorder in the absence of an 
independently corroborated in-service stressor.  Hence, 
entitlement to service connection for posttraumatic stress 
disorder is denied.  

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for paranoid schizophrenia is 
granted.

Entitlement to service connection for posttraumatic stress 
disorder is denied.  



REMAND

In light of the Board's decision to grant entitlement to service 
connection for paranoid schizophrenia, and in view of the fact 
that depression oft is times a symptom of schizophrenia, 
adjudication of the claim of entitlement to service connection 
for major depression must be deferred pending initial RO 
consideration of the rating to be assigned for paranoid 
schizophrenia, and the conduct of a VA examination addressing the 
nature and etiology of the appellant's depression. 

Accordingly, this case is REMANDED for the following action:

1.	The Veteran must be afforded a VA 
psychiatric examination.  The claims 
folders must be made available to the 
examiner to review.  In accordance with 
the latest AMIE worksheets for rating 
mental disorders, the examiner is to 
provide a detailed review of the 
Veteran's pertinent medical history, 
current complaints, and the nature of any 
disability due to paranoid schizophrenia.  
To the extent possible, the examiner must 
determine whether depression is part of 
the appellant's service connected 
schizophrenia, or whether it represents a 
separate and distinct disability.  If 
depression is a distinct disability, the 
examiner must opine whether it is at 
least as likely as not that depression is 
caused or aggravated by paranoid 
schizophrenia.  If the symptoms cannot be 
distinguished, that fact must be noted 
and explained.  The examiner should 
provide a copy of their curriculum vitae.  
A complete rationale for any opinions 
expressed must be provided.

2.	The Veteran is to be notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

3.	After the development requested is 
completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.	Thereafter, the RO must readjudicate the 
claim of entitlement to service 
connection for major depression.  If the 
benefit sought is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


